Title: To John Adams from Horatio Gates Spafford, 18 June 1824
From: Spafford, Horatio Gates
To: Adams, John


				
					My good friend—
					Troy, N.Y., 6 Mo. 18, ’24.
				
				Thy letter duly came to my family, & I have now the pleasure to acknowledge the receipt of it. I am always much gratified to hear of thy health. The Gazetteer goes with this letter, & I very ardently hope thy health & strength will so hold out as to enable thee to hear it rad. May I hope to hear from thee, afterwards? I would, if I could afford it, send a copy to the American Academy of Arts & Sciences, & the Antiquarian Society, & the Ed. of the North American Review.Thy Son, I presume, will be our next President. For some unaccountable reason he seems hardly to be civil to me!I am about to publish a School Book, the frontis piece to which will be ornamented with Portraits of all our Presidents. The Book has short biographical notices of them.With ardent wishes for thy health & happiness, I remain, thy friend,
				
					Horatio Gates Spafford.
				
				
			